Order filed July 16, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00455-CV
                                   ____________

  IN THE INTEREST OF J.W.K. AKA J.K., K.D.R. AKA K.K., K.D.R., JR. AND
                           Q.S.B., children


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-03425J


                                        ORDER

      This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant’s brief
was due July 16, 2012. No brief has been filed. On July 16, 2012, appellant requested a
second extension of time to file the brief until July 26, 2012. When appellant’s first
request was granted, the court notified appellant that no further extensions would be
granted.
       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).


                                          PER CURIAM